 In the Matter of GOODALL COMPANY, EMPLOYERandUNITED GARMENTWORKERS OF AMERICA, A. F. OF L., PETITIONERCase No. 10-RC-303.Decided November 22,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board. The hearing officer's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit limited to production employees at theEmployer's Talladega, Alabama, plant.The Employer contends thatthe only appropriate unit should include both production and main-tenance employees at said plant.The Employer is engaged in the production of men's and boys' washsuits.The parties agree that the following employees should be in-cluded in the proposed unit : machine operators, pressers, bundle boysand girls, weavers, spotters, and cutting-room employees.The partiesalso agree that the following employees should be excluded : office man-agers and office clerical employees, canteen workers, guards, profes-sional employees, floor ladies and other supervisors.The parties are in*ChairmanHerzog andMembers Houston and Gray.80 N. L. R. B., No. 94.562 GOODALL COMPANY563disagreement over the following categories of employees, which theEmployer would include and the Petitioner would exclude : mainte-nance employees, plant clerical employees, and night watchmen.'With respect to the following employees, whom the Employer wouldspecifically include, the Petitioner has failed to indicate its conten-tions : fitters, and pairing and shortage girls.Maintenance employeesinclude machine adjusters and repairmen,presser adjusters and repairmen, machinists, oilers, carpenters, steam-fitters, and firemen 2They work in the same building and under thesame conditions of employment as the production employees. Inview of the integrated nature of the Employer's operations, the uni-form conditions of employment, the close relationship and communityof interest among the production employees and the maintenance em-ployees, and the absence of any cogent reason for their separate treat-ment, it is our opinion that a unit limited to production employeeswould be based on the extent to which the employees have organized,a factor which may not be controlling under Section 9 (c) (1) (5) ofthe Act.Accordingly, we find that a plant-wide unit embracing bothproduction and maintenance employees of the Employer will insureto these employees the most effective representation for collective bar-gaining purposes, and we so find.8Clerical employeesinclude (1) stockroom clerks and (2) threadoffice girls.(1) Stockroom clerkstype size tickets, code numbers andlabels, and perform other clerical functions in connection with theshipping of the Employer's product.We shall include them as plantclericals in the plant-wide unit.(2)Thread office girlsissue to theproduction workers thread, needles, and allied materials from a roomseparated from the general stockroom.They also maintain a recordof these materials.As plant clericals, their interests also lie suffi-ciently with those of the production and maintenance employees towarrant their inclusion in the plant-wide unit.Night watchmenregularly patrol the plant at night, principally forfire protection when the Employer's plant is not engaged in production.They are not deputized and carry no sidearms. As plant guards, theyshould be excluded from the plant-wide unit, and we so find.I Included also in this group are utility girls.As there areat the present time noutilitygirlson the Employer's payroll,we shallnot consider unit placement of this jobclassification at this time.2 The Petitionerurges theexclusion of certain of themaintenanceemployeesupon theground that labor organizationsin the nearfuture may apply for a craft severance ofthose employees.We shall base our decision with regardto themaintenance employeeson the facts asbrought out at thehearing,rather than on speculativearguments."Matterof Sheffield Iron and Steel Company,77N. L.R. B. 998.817319-48-vol 80-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDFittersassemble the component pieces of the garments in prepara.tion for the operations of the production employees.Their work isso closely connected with production that we shall include them in theplant-wide unit.Pairing and shortage girlsmatch accessories with the garments onthe production line and also watch for damage and imperfections.They are an integral part of the production process and are properlyincluded in the plant-wide unit.Stockroom and shipping room employees, instructors, warehouseemployees, porters and maids, and cafeteria employees.The Peti-tioner further seeks to include, and the Employer to exclude, theseemployees.As the record made at the hearing is devoid of evidencedescriptive of their duties and functions, we shall exclude them fromthe unit hereinafter found appropriate and therefore from participa-tion in the election which we shall hereinafter direct.However, ouraction shall in no wise prejudice whatever future rights these employ-ees may have to file a petition for their inclusion in this unit or anyother unit which they may deem appropriate.We find that all production and maintenance employees at theEmployer's Talladega, Alabama, plant, including machine operators,pressers, bundle boys and girls, weavers, spotters, cutting room em-ployees, fitters, pairing and shortage girls, machinists, oilers, car-penters, steamfitters, firemen, stockroom clerks, and thread office girls,but excluding office managers, office clerical employees, stockroomand shipping room employees, instructors, 'warehouse employees,porters and maids, cafeteria employees, canteen workers, guards, nightwatchmen, professional employees, floor ladies, and other supervisors,constitute a unit appropriate for collective bargaining within themeaning of Section 9 (b) of the Act.5.The Employer urges that an election among the employees initsTalladega plant would be premature at this time, as it is engagedin an expansion program and expects to increase the number of itsproduction and maintenance employees from 550 to 1,200 within thenext 18 months. It further asserts that the present complement ofemployees does not constitute a fair cross section of the personnelwhich will ultimately be in its employ.The Petitioner desires animmediate election.The employees of the Talladega plant currently perform 541 opera-tions essential to the production of wash suits.Although the plantexpansion program calls for an increase of approximately 100 percentin both personnel and machinery, the Employer does not anticipate amaterial change in these operations or an increase in their number. GOODALL COMPANY565We are, therefore, of the opinion that the unit herein found appro-priate is representative of the work force which the Employer mayreasonably anticipate.Accordingly, we find that the Employer'splant expansion program does not prevent an election at this time.4As the unit found appropriate is broader than the unit sought by thePetitioner, the Petitioner may, if it desires, withdraw its petition inthis proceeding without prejudice, provided that it notify the Re-gional Director for the Tenth Region to that effect within ten (10)days from the date of issuance of this Decision and Direction ofElection.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because theywere illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented, for purposesof collective bargaining, by United Garment Workers of America,A. F. of L.4Matter of Western Electric Company,Incorporated,76 N LR. B 400.